Name: 2001/298/EC: Commission Decision of 30 March 2001 amending the Annexes to Council Directives 64/432/EEC, 90/426/EEC, 91/68/EEC and 92/65/EEC and to Commission Decision 94/273/EC as regards the protection of animals during transport (Text with EEA relevance) (notified under document number C(2001) 965)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  tariff policy;  organisation of transport
 Date Published: 2001-04-12

 Avis juridique important|32001D02982001/298/EC: Commission Decision of 30 March 2001 amending the Annexes to Council Directives 64/432/EEC, 90/426/EEC, 91/68/EEC and 92/65/EEC and to Commission Decision 94/273/EC as regards the protection of animals during transport (Text with EEA relevance) (notified under document number C(2001) 965) Official Journal L 102 , 12/04/2001 P. 0063 - 0068Commission Decisionof 30 March 2001amending the Annexes to Council Directives 64/432/EEC, 90/426/EEC, 91/68/EEC and 92/65/EEC and to Commission Decision 94/273/EC as regards the protection of animals during transport(notified under document number C(2001) 965)(Text with EEA relevance)(2001/298/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directive 90/425/EEC and 91/496/EEC(1), as amended by Directive 95/29/EC(2), and in particular Article 6(2) thereof,Having regard to Council Directive 92/65/EEC of 13 July 1992 concerning laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(3), as last amended by Commission Decision 95/176/EC(4) and in particular Article 10(3)(a)(vii) thereof,Whereas:(1) As required by Article 13(3) of Directive 91/628/EEC, the Commission has adopted on 6 December 2000 a report(5) on the experience acquired by Member States since the implementation of Council Directive 95/29/EC of 29 June 1995 amending Directive 91/628/EEC concerning the protection of animals during transport.(2) On the basis of the conclusions of this report, and in particular in order to draw the attention of the veterinarians in charge of the certification to their responsibilities concerning the protection of animals during transport, it is necessary to supplement the health certificates provided for these animals.(3) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(6), as last amended by Commission Decision 2000/504/EC(7), Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from non-member countries of equidae(8), last amended by Act of Accession(9), Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(10), last amended by Commission Decision 94/953/EC(11), Directive 92/65/EEC and Commission Decision 94/273/EC of 18 April 1994 concerning veterinary certification for placing on the market in the United Kingdom and Ireland of dogs and cats not originating in those countries(12), should therefore be amended accordingly.(4) The additional statement introduced in the present Decision does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Annexes to Directives 64/432/EEC, 90/426/EEC and 91/68/EEC are amended as set out in Annex I to this Decision.2. Annex E to Directive 92/65/EEC is replaced as set out in Annex II to this Decision.3. The Annex to Decision 94/273/EC is replaced as set out in Annex III to this Decision.Article 2This Decision shall apply for animals certified as from 31 July 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 30 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 340, 11.12.1991, p. 17.(2) OJ L 148, 30.6.1995, p. 52.(3) OJ L 268, 14.9.1992, p. 54.(4) OJ L 117, 24.5.1995, p. 23.(5) COM(2000) 809.(6) OJ L 121, 29.7.1964, p. 1977/64.(7) OJ L 201, 9.8.2000, p. 6.(8) OJ L 224, 18.8.1990, p. 42.(9) Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, Annex I - List referred to in Article 29 of the Act of Accession - V. Agriculture - E. Veterinary and zootechnical legislation (OJ C 241, 29.8.1994, p. 132).(10) OJ L 46, 19.2.1991, p. 19.(11) OJ L 371, 31.12.1994, p. 14.(12) OJ L 117, 7.5.1994, p. 37.ANNEX I1. Directive 64/432/EEC is amended as follows:Annex F is amended as follows:(a) in section C of certificate model 1, the following paragraph is added to the numbered list of requirements to be certified: "6. at the time of inspection the above animals were fit to be transported on the intended journey in accordance with the provisions of Directive 91/628/EEC(1)."In cases to which the provisions of Decision 2000/504/EC(2) are applied, the above paragraph shall be renumbered as paragraph 7;(b) in section C of certificate model 2, the following paragraph is added to the numbered list of requirements to be certified: "6. at the time of inspection the above animals were fit to be transported on the intended journey in accordance with the provisions of Directive 91/628/EEC(3)."2. Directive 90/426/EEC is amended as follows:(a) in Annex B, the following paragraph is added to the attestation: "(f) at the time of inspection it was fit to be transported on the intended journey in accordance with the provisions of Directive 91/628/EEC(4)."(b) in Annex C in section IV of the model certificate the following paragraph is added: "6. at the time of inspection it/they was/were fit to be transported on the intended journey in accordance with the provisions of Directive 91/628/EEC(5)."3. Directive 91/68/EEC is amended as follows:Annex E is amended as follows:The following is added as:- point (G) of section V of the certificate model I,- point (H) of section V of the certificate model II,- point (K) of section V of the certificate model III: "at the time of inspection they were fit to be transported on the intended journey in accordance with the provisions of Directive 91/628/EEC(6)."(1) This statement does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.(2) OJ L 201, 9.8.2000, p. 6.(3) This statement does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.(4) This statement does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.(5) This statement does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.(6) This statement does not exempt transporters from their obligations in accordance with Community provisions in force in particular regarding the fitness of animals to be transported.ANNEX IIAnnex E to Directive 92/65/EEC is replaced as follows: "ANNEX E>PIC FILE= "L_2001102EN.006603.EPS">"ANNEX IIIThe Annex to Decision 94/276/EC is replaced as follows: "ANNEX>PIC FILE= "L_2001102EN.006703.EPS">>PIC FILE= "L_2001102EN.006801.EPS">"